Title: From Alexander Hamilton to Richard Harison, 24 August 1799
From: Hamilton, Alexander
To: Harison, Richard


Sir
New York August 24. 1799

Attempts are making in different parts of the country to procure the enlargement of soldiers on writs of Habeas Corpus issued by and returnable before state Judges. As this practice will probably involve serious consequences it becomes necessary for me to avail myself of the information of those officers of the United States who are particularly charged with the consideration of legal questions. I wish therefore for your deliberate opinion, distinguishing between Courts and individual judges, on the legality of this practice, and especially on the effect of a return to the writ that the person demanded had been duly enlisted by an officer of the United States in conformity with the laws, and with his instructions. You will also be pleased to consider whether upon such a return it is necessary to produce the person who is the object of the Habeas Corpus. The charge for this opinion you will make against the department of War.
With great considn &c. &c.
A Hamilton
Richard Harison Esqr
